DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 10/19/2021 have been entered. Claims 1-20 remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any embodiments applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-10, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Singer (US 2019/0155034, of record).
Regarding claim 1, Singer discloses a waveguide (see Fig 14) for conveying image light from an image light source (see Fig 14; source image, 202) to an eyebox (see Fig 14; eye, 212) with a target field of view (FOV) of a near-eye display (NED), the target FOV spanning an angular range Γ (see Fig 14; Para [0143, 0186]; image light is conveyed through a waveguide from an image source to an eye with a target field of view of 40 degrees), the waveguide comprising: a substrate for propagating the image light therein by total internal reflection (see Fig 14; Para [0184-0186]; a waveguide arrangement includes a waveguide 206 that propagates light by total internal reflection); an input coupler supported by the substrate and configured to couple the image light of the entire target FOV into the substrate (see Fig 14; Para [0184-0186]; transmissive diffraction grating 208 supported on waveguide and configured to couple entire FOV into waveguide, 206); and, an output coupler supported by the substrate and configured to couple the image light out of the waveguide for propagating toward the eyebox (see Fig 14; Para [0184-0186]; diffraction grating structure 210 supported by waveguide 206 configured to couple light out of waveguide assembly and propagate it towards eye 212); wherein the output coupler comprises a first output grating having a pitch p1 (Para [0159, 0186-0194]; for blue light, output grating structure may have pitch of 60% of wavelength of light) that does not exceed                         
                            
                                
                                    λ
                                
                                
                                    1
                                    +
                                    s
                                    i
                                    n
                                    ⁡
                                    (
                                    0.8
                                    *
                                    Γ
                                    /
                                    2
                                    )
                                
                            
                        
                     (see Fig 14; Para [0149, 0159, 0186-0193]; 255 < 425 / (1+sin(0.8*40/2)) wherein λ is a wavelength of blue light (Para [0159]; wavelength of light is in the range of blue light around 425nm). 
Regarding claim 2, Singer discloses the waveguide of claim 1 (see Fig 14), wherein p1 < λ/ (1+sin (Γ/2)) (see Fig 14; Para [0186-0193]; 255 < 425/ (1+ sin (20)) 
Regarding claim 3, Singer discloses the waveguide of claim 1 (see Fig 14), wherein the substrate has a refractive index of at least 2.3 (see Fig 6; Para [0132-0133]; for field of view of 40 degrees refractive index would be around 2.6 according to graph). 
Regarding claim 4, Singer discloses the waveguide of claim 1 (see Fig 14), wherein the output coupler further comprises a second output grating configured to cooperate with the first output grating to diffract the image light out of the waveguide (see Fig 11; a second output grating 24’ may be placed with a first output grating 23’), and wherein the second output grating has a pitch p2 that does not exceed p1 (see Fig 11; Para [0159]; pitch of first output grating maybe 390nm while pitch of second grating is 300nm for blue light) 
Regarding claim 5, Singer discloses the waveguide of claim 4 (see Fig 11), wherein the input coupler comprises an input grating having a pitch p0 that does not exceed p1 (see Fig. 11; Para [0157-159]; a first input grating has a pitch corresponding with a first output grating of 300nm thus does not exceeding). 
Regarding claim 6, Singer discloses the waveguide of claim 4 (see Fig 11), wherein the first output grating and the second output grating cooperate for diffracting the image light out of the waveguide at an output angle equal to an angle of incidence thereof upon the waveguide (see Fig 11; Para [0157]; image light incident are coupled out by first and second output gratings, 23 and 24 at the same field angle). 
Regarding claim 7, Singer discloses the waveguide of claim 4 (see Fig 11), wherein the first and second output gratings are disposed at opposite faces of the waveguide (see Fig 12D; gratings 50 and 48 are disposed at opposite faces of waveguide, 44). 
Regarding claim 8, Singer discloses the waveguide of claim 1 (see Fig 14), wherein the waveguide is configured for conveying to the eyebox at least one of a red color (R) channel and a green color (G) channel (see Fig 11; Para [0159]; green channel is configured to be conveyed to the eyebox). 
Regarding claim 9, Singer discloses the waveguide of claim 1 (see Fig 14), wherein λ is equal or smaller than 450nm (Para [0159]; wavelength for blue range is from 430nm to 470nm wherein 430-450nm lie within range).
Regarding claim 10, Singer discloses the waveguide of claim 1 (see Fig 14), wherein p1 ≤ 300 nm (see Fig 14; Para [0159]; grating period of may be 60% of wavelength 425 for blue light thus 255nm). 
Regarding claim 12, Singer discloses a near-eye display (NED) device (see Fig 14) comprising: a light source (see Fig 14; Para [0184]; source image, 202, emits light comprising plurality of subfield); and, a waveguide optically coupled to the image light source for conveying image light therefrom to an eyebox with a target field of view (FOV) of the NED, the target FOV (see Fig 14; Para [0184]; waveguide 206 couples light from source 202 to an eyebox, 212) spanning an angular range Γ (Para [0009]; FOV is preferably more than 40 deg), the waveguide comprising: a substrate for propagating the image light therein by total internal reflection (see Fig 14; Para [0184]; light is guided via total internal reflection through waveguide 206 composed of a polycarbonate substrate); an input coupler for coupling the image light of the entire target FOV into the substrate; and, (see Fig 14; Para [0184]; an input coupler 208 receives imaging light from the entire FOV); and, an output coupler for coupling the portion out of the waveguide toward the eyebox (see Fig 14; Para [0184]; an output coupler 210 couples light out of the                         
                            
                                
                                    λ
                                
                                
                                    1
                                    +
                                    s
                                    i
                                    n
                                    ⁡
                                    (
                                    0.8
                                    *
                                    Γ
                                    /
                                    2
                                    )
                                
                            
                        
                     (see Fig 14; Para [0149, 0159, 184-193]; 255nm < 430/(1+sin(0.8*40/2))) , wherein λ is a wavelength of blue light (Para [0159]; wavelength of light is in the range of blue light around 430nm). 
Regarding claim 13, Singer discloses the NED device of claim 12 (see Fig 14), wherein the waveguide comprises dielectric material with an index of refraction of at least 2.3 (see Fig 6; Para [0132-0133]; for field of view of 40 degrees refractive index would be around 2.6 according to graph).
Regarding claim 14, Singer discloses the NED device of claim 13 (see Fig 14), wherein the output coupler further comprises a second output grating configured to cooperate with the first output grating to diffract the image light out of the waveguide (see Fig 11; a second output grating 24’ may be placed with a first output grating 23’) at an output angle equal to an incidence angle of the image light upon the input coupler (see Fig 11; Para [0157]; image light incident are coupled out by first and second output gratings, 23 and 24 at the same field angle), wherein the second output grating has a pitch not exceeding p1 (see Fig 11; Para [0159]; pitch of first output grating maybe 390nm while pitch of second grating is 300nm for blue light)
Regarding claim 15, Singer discloses the NED device of claim 14 (see Fig 14), wherein λ is a wavelength of blue light (Para [0159]; wavelength of light is in the range of blue light around 430nm), and wherein the waveguide is configured to convey to the eyebox at 
Regarding claim 16, Singer discloses the NED device of claim 14 (see Fig 14), wherein λ ≤ 500nm (Para [0159]; wavelength could be chosen for blue spectral range 430nm-470nm), and wherein the waveguide is configured to convey to the eyebox a red color channel of the image light with wavelengths equal or longer than 600 nm (Para [0159]; red spectral range can be chosen with wavelength from 600-660nm). 
Regarding claim 17, Singer discloses the NED device of claim 14 (see Fig 14), comprising a waveguide stack including the waveguide (see Fig 22; Para [0194-0206]; waveguide stack includes waveguides 306a and 306b), wherein each waveguide of the waveguide stack comprises an output grating with a pitch of at most p1 (see Fig 22; Para [0194-0206]; output grating of two waveguides comprises an output grating of at most 331nm for blue light 425nm).
Regarding claim 18, Singer discloses a waveguide for conveying image light (see Fig 14) comprising a plurality of color channels from an image light source to an eyebox of a near-eye display (NED) (see Fig 14; Para [0184-0194]; waveguide conveys the complete source image comprising multiple color channels from image light source, 202, out to eyebox 212), the waveguide comprising: a substrate for propagating the image light therein by total internal reflection (see Fig 14; Para [0184-0193]; waveguide 206 comprises a polycarbonate substrate, for propagating image by total internal reflection); an input coupler supported by the substrate for coupling the image light  into the substrate (see Fig 14; Para [0184]; input coupler 208 configured to couple image light into substrate), the image light being coupled spanning at least a symmetrical portion of a 
Regarding claim 19, Singer discloses the waveguide of claim 18 (see Fig 14), wherein the substrate has an index of refraction of at least 2.3, (see Fig 6; Para [0132-0133]; for field of view of 40 degrees refractive index would be around 2.6 according to graph) and wherein the input coupler is configured to couple into the substrate the image light of the entire target FOV (see Fig 14-19; Para [0184-0193]; entire target FOV is coupled by input coupler 208). 
Regarding claim 20, Singer discloses the waveguide of claim 19 (see Fig 14), wherein the waveguide is configured for conveying to the eyebox at least one of a red color (R) channel of the image light and a green color (G) channel of the image light (see Fig 14; Para [0031]; waveguide maybe configured to convey red or green color channels of image light).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Singer (US 2019/0155034, of record) in view of Amitai (US 2017/0052377, of record). 
Regarding claim 11, Singer discloses the waveguide of claim 1 (see Fig 14). Singer does not disclose wherein the eyebox extends over a length 2a in a first direction, wherein the first output grating extends over a length 2b in the first direction and is disposed at a distance d from the eyebox; and wherein the pitch p1 does not exceed                         
                            
                                
                                    λ
                                
                                
                                    1
                                    +
                                    s
                                    i
                                    n
                                    ⁡
                                    (
                                    θ
                                    m
                                    )
                                
                            
                        
                     wherein θm, = atan[(b + a) /d]. Singer and Amitai are related because both disclose waveguides. 
Amitai discloses a waveguide (see Fig 2), wherein the eyebox extends over a length 2a in a first direction (see Fig 1; Para [0037-0039]; length of eyebox corresponds to exit pupil diameter which could be 8mm), wherein the first output grating extends over a length 2b in the first direction (see Fig 1; Para [0037-0041]; with a FOV of 15 degree and using the distance from the eyebox, 2b is calculated to be 15.899) and is disposed at a distance d from the eyebox (see Fig 1; Para [0039]; distance from the eyebox about 30nm); and wherein the pitch p1 (Singer: see Fig 14; Para [0193]; Singer discloses pitch to be approximately 255nm) does not exceed                         
                            
                                
                                    λ
                                
                                
                                    1
                                    +
                                    s
                                    i
                                    n
                                    ⁡
                                    (
                                    θ
                                    m
                                    )
                                
                            
                        
                     wherein θm = atan[(b + a)/d] (see Fig 1; 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Singer with wherein the eyebox extends over a length 2a in a first direction, wherein the first output grating extends over a length 2b in the first direction and is disposed at a distance d from the eyebox; and wherein the pitch p, does not exceed                         
                            
                                
                                    λ
                                
                                
                                    1
                                    +
                                    s
                                    i
                                    n
                                    ⁡
                                    (
                                    θ
                                    m
                                    )
                                
                            
                        
                     wherein θm = atan[(b + a)/d] of Amitai for the purpose of increasing the FOV of a near-eye display to improve the user experience.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        

/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872